Citation Nr: 1619088	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection of coronary artery disease, status post myocardial infarction and stent placement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to July 1981, as well as from September 1988 to September 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.

This claim was previously before the Board in September 2012 and January 2015, at which times the claim was remanded for further development.  That development having been completed, the claim is once again before the Board for further appellate review.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1. The Veteran's coronary artery disease is not shown to have arisen during service, or within one year of his separation from service.  

2. The Veteran's coronary artery disease has not been shown to be causally or etiologically related to his service.

3. The Veteran's coronary artery disease has not been shown to be caused or aggravated by his service-connected hypertension.



CONCLUSION OF LAW

The criteria for service connection of coronary artery disease, status post myocardial infarction and stent placement, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303; 3.309; 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran first filed his claim in November 2007.  In January 2008 the Veteran was provided written notice of the evidence and information necessary to substantiate a claim for service connection.  The Veteran was also advised of his responsibilities in obtaining relevant evidence, and he was advised of what evidence the VA would obtain.  This letter also provided the Veteran with information on establishing a disability rating and effective date.  Accordingly, the Board finds that the VA has satisfied its duty to notify the Veteran under the VCAA, in light of the fact that the first unfavorable decision in this case was not until October 2008.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA medical records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has specifically informed the VA that he is not aware of any other private medical records which need be obtained.  

Additionally, the Board notes that the Veteran's heart disorder was examined in March 2013 by a VA medical examiner.  The Veteran's claims file was also reviewed by another medical examiner in December 2015, who then offered an opinion.  Together, the Board finds that these examinations, and the resulting opinions, are adequate to decide this claim.  Both opinions were formed after a review of the Veteran's claims file, which includes his statements, arguments, and medical history.  Additionally, the opinions contained in these reports were supported by clear rationale and explanation as to the evidence in the record which the examiners found most useful in forming their opinions.  Finally, the Board finds that these opinions provide medical opinions and evidence on all questions presented to the board, and so these examinations are adequate for this claim.  

The Board also notes that these medical opinions were obtained after respective remands from the Board in September 2012 and January 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In September 2012, the Board ordered that this claim be remanded in order to obtain the Veteran's service treatment records, as well as to provide the Veteran with an examination of his cardiac disorder.  As part of this examination, the Board requested that the examiner offer an opinion as to whether the Veteran's coronary artery disease was related to his service, via specific analysis of a September 1988 electrocardiogram contained in the Veteran's service treatment records.  As will be detailed below, the Board finds that the examiner did consider all questions presented to him by the Board, and answers were provided to those questions.  Therefore, the Board finds that the VA has substantially complied with the directives of the September 2012 Remand.  

In January 2015, the Board again remanded this claim in order to obtain an additional medical opinion.  In this case, the examiner was asked to identify the Veteran's specific cardiac disorder, and to offer an opinion as to whether that disorder was causally or etiologically related to his service, or whether that disorder manifested within one year of service.  The examiner was also asked to opine on any relation between the Veteran's cardiac disorder and his service-connected hypertension.  Once again, the specifics of the examiner's report will be discussed below, but the Board does find that the examiner did answer all questions presented to him by the Board, and so this examination also complied with the requirements of the Board's prior Remand.  

In light of the foregoing, the Board finds that no further development is required in this case, and so the VA has satisfied its duty to assist the Veteran under the VCAA.

II. Analysis

Generally speaking, service connection may be granted when there is competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  That said, for certain chronic diseases, including organic heart disease, a Veteran is entitled to a presumption that the disease was incurred in, or aggravated by, service when that disease manifests itself to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.309.  Service connection may also be granted in cases where a given disorder is caused or aggravated by a previously service-connected disability, or when the Veteran's service aggravated a disorder that pre-existed service.  See  38 C.F.R. § 3.303; 3.304; 3.310.

That said, in reaching decisions on these questions, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical evidence and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, as was noted above, the Veteran served from July 1977 to July 1981 and from September 1988 to September 1997.  Upon reenlistment in September 1988 the Veteran underwent an induction physical examination.  At that time, the Veteran did not state any history of any cardiac problems or chest pain.  Furthermore, this examination appears to have included an electrocardiogram testing.  However, the name of the patient in the typewritten results report was not the Veteran.  This name was the crossed with pen, and the Veteran's name was written in by hand.  Of substance, this report found sinus bradycardia with sinus arrhythmia, concluding that it was an "abnormal ECG".  However, the "abnormal ECG" line of text was also crossed with pen.  Ultimately then, the service induction examiner found the Veteran's heart to be normal, without any notations.  It is also noted that in the examination report, the examiner marked "NE", or not examined, in a field marked "EKG".

Since that time, the Veteran's service treatment records do not contain any reference to any cardiac difficulties or chest pains.  This includes the Veteran's service separation examination from July 1997, at which time the Veteran again did not complain of any history of heart trouble or chest pain, and the examiner once again found his heart to be normal.  

In June 2005 the Veteran underwent a cardiac catheterization, which, for the first time, revealed sinus bradycardia and arrhythmia, along with signs of a prior myocardial infarction of the lateral wall.  At this time the Veteran also underwent a stent placement, and in February 2006 an angiogram found that the stent placement had resulted in "only a slight reduction in ejection fraction", which was measured at no less than 50 percent.  Another cardiac catheterization was then again performed in August 2008, and evidence of restenosis was found.

Beyond these treatment examinations, the Veteran was also examined in connection with this claim in March 2013, as was discussed above.  At this time, the Veteran was diagnosed with coronary artery disease and valvular heart disease, which the examiner said was caused by the Veteran's continuing tobacco use, as well as his "strong family [history]" of coronary artery disease with familial hyperlipidemia and atherosclerosis.  At this examination, the Veteran's heart rate was measured to be 68 beats per minute, and his heart sounds were normal.  

Ultimately, the examiner concluded that the September 1988 electrocardiogram did not mark the onset of the Veteran's current coronary artery disease, and that it was not clear that the Veteran had a heart disorder before reentering service in 1988.  He also stated that it was less likely than not that the Veteran's current coronary artery disease was related to his service.  In support of these conclusions, the examiner noted the unreliability of the September 1988 electrocardiogram, given the conflicting typed and handwritten information on the report, deeming it "completely unreliable clinical evidence."  The examiner also noted that on the September 1988 induction examination report, the examiner reported that an EKG test was not examined.  Finally, the examiner reviewed several pieces of evidence he found relevant and noted the lack of any cardiac abnormalities until June 2005 to support his conclusions.

As was also discussed above, this case then came before the Board, at which time it was remanded for an opinion on the Veteran's coronary artery disease, in light of the recent grant of service connection for the Veteran's hypertension.  This opinion was offered in December 2015, and in it, the examiner clarified that coronary artery disease was the Veteran's only diagnosis.  All other descriptions were incidental findings relevant to a diagnosis of coronary artery disease.  The examiner also went on to state that it was less likely than not that the Veteran's coronary artery disease was caused by his service, and he stated that "there is no aggravation of heart disease" due to the Veteran's hypertension.  The examiner then clarified that the Veteran's coronary artery disease and prior myocardial infarction were "caused by his genetics most of all."  This examiner also noted the Veteran's "incredibly strong familial predisposition with both parents and 2 brothers having coronary artery disease as well."  Finally, the examiner clarified that "his hypertension is without any consequences to the heart".

In support of these opinions, the examiner chronologically evaluated the relevant evidence in the Veteran's medical records.  Starting with the Veteran's service treatment records, the examiner stated that there was no evidence of heart disease while on active duty, or within one year of separation.  The examiner then specifically referred to the September 1988 electrocardiogram, which he said was "not of any clinical significance".  In fact, the examiner noted that the findings of that test were not abnormal for "any person with a normal heart and vascular system".  In fact, the examiner stated that the Veteran's medical records revealed "excellent heart condition" during his time in service and within one year thereafter.  

That being the most relevant evidence in the case, the Board finds the statement of the December 2015 examiner to be highly probative.  This statement was made by a medical professional who was able to longitudinally review the entirety of the claims file and the Veteran's medical history, which lends great credence to the examiner's opinion.  Furthermore, this statement is highly probative in light of the systematic and specific nature of the statement, which details the most salient evidence in this case, providing not only opinion evidence but also detailed supporting rationale.  This too lends great weight to the statement, and so the Board finds it to be highly probative.  

That said, in light of the above evidence, and the remaining evidence in the claims file, it is very clear that the Veteran does have current disability of coronary artery disease.  Thus, the first element of direct service connection is unquestionably satisfied.  However, given the March 2013 and December 2015 medical opinion evidence, there does not appear to be any in-service incident, injury, or disease which could be related to the Veteran's current disability.  Rather, the evidence appears to suggest that the Veteran's heart health was very good during his time in service, and shortly afterward.  Accordingly, it does not appear that the second element of direct service connection is satisfied in this case.  

Moreover, even if an in-service incident were found in order to satisfy the second element of direct service connection, the weight of the evidence in this case appears largely against any nexus or relation between the Veteran's service and his current coronary artery disease.  Rather, the totality of the evidence indicates that the Veteran's coronary artery disease is caused largely by his genetic predisposition, as well as other factors such as the Veteran's smoking.  In reaching this conclusion, the Board notes that such factors were noted by both medical examiners, and the claims file contains no evidence to contradict such a finding.  As such, even were the second element of service connection satisfied, there is insufficient evidence to find a nexus between the Veteran's service and his current coronary artery disease.  Accordingly, direct service connection has not been established in this case.  

However, as was discussed above, service connection may also be established through a presumption that a chronic disease, such as coronary artery disease, was caused or aggravated by service.  In order to establish such a presumption, the claims file must demonstrate that it is at least as likely as not that the Veteran's coronary artery disease manifested itself within one year of his separation from service.  Yet, as has been previously noted, the Veteran's service treatment records are silent as to any cardiovascular difficulties while he was in service, apart from the disputed September 1988 report, and the Veteran separated from service in September 1997.  Therefore, the Veteran's coronary artery disease would have to have manifested by the end of September 1998 in order to qualify for this presumption, and yet the Veteran's medical records do not contain any evidence of coronary artery disease until the 2005 cardiac catheterization.  Thus, the Veteran is not entitled to presumptive service connection under the provisions for chronic diseases.  

The Board has also considered secondary service connection of the Veteran's coronary artery disease, as was raised by the prior service connection of the Veteran's hypertension.  In order to establish secondary service connection, the claims file must show that the claimed disability was caused or aggravated by a previously service connected disorder, in this case the Veteran's hypertension.  However, the record in this case contains no evidence to indicate that the Veteran's hypertension has had any impact on his coronary artery disease.  In fact, the only medical professional to provide any evidence on this point concluded the Veteran's hypertension was "without any consequences to the heart".  There being no other relevant evidence on this point, the Board finds that the weight of the evidence is against secondary service connection of the Veteran's coronary artery disease because of his hypertension.

Lastly, the Board recognizes that because the Veteran had two distinct periods of service, the possibility exists that he could have a preexisting disability for either of the service periods.  However, the Veteran's induction examinations for both periods of service made no notation of any preexisting cardiac condition.  For that reason, in order to be granted service connection, the claims file must show by clear and unmistakable evidence that the Veteran's coronary artery disease did preexist his entrance into either period of service.  38 C.F.R. § 3.303(b).  Clear and unmistakable evidence has been defined by the United States Court of Appeals for Veteran's Affairs as something that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, the only evidence which can be looked to as proof that the Veteran's coronary artery disease preexisted his service is the September 1988 electrocardiogram.  However, the Board finds this to be insufficient evidence to be clear and convincing, or undebatable.  In addition to the reliability concerns in light of the contrasting typewritten and handwritten information, the Board also notes the comments of the December 2015 medical examiner, who stated that even those with normal cardiovascular health could have electrocardiogram test results of the kind in the September 1988 report.  Accordingly, the question of any pre-existing condition seems highly debatable, particularly in light of the fact that the Veteran's induction examination found no cardiac abnormalities and reported that an EKG was not examined.  This evidence also appears insufficient to satisfy the burden given that the Veteran's service treatment records, and immediate post-service treatment records, are silent as to any cardiac issues.  Because the evidence is "debatable", and therefore insufficient to establish service connection via a preexisting condition, the Board finds that service connection is not warranted in this case. 

Lay testimony is competent to establish observable symptomatology, and in some cases to diagnose a medical condition. See Layno v. Brown, 6 Vet.App. 465, 470 (1994) (stating that a "lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n. 4 (Fed.Cir.2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional"). Here, the Veteran is not a medical professional and is not otherwise shown to be competent to provide a probative opinion as to the onset of his heart disease. As discussed, the medical professionals who have examined the Veteran and reviewed the medical evidence have concluded that his heart condition is not related to his periods of military service or to the service-connected hypertension. 

Taken together, the Board finds that the weight of the evidence is against service connection, and so the "benefit of the doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection of coronary artery disease, status post myocardial infarction and stent placement is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


